Case: 16-11651       Date Filed: 08/29/2017       Page: 1 of 2


                                                                      [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 16-11651
                               ________________________

                      D.C. Docket No. 1:14-cr-00333-AKK-JEO-1



UNITED STATES OF AMERICA,

                                                          Plaintiff - Appellee,

versus

RICK LEE EVANS,

                                                          Defendant - Appellant.

                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Alabama
                             ________________________

                                     (August 29, 2017)

Before WILSON and NEWSOM, Circuit Judges, and WOOD, ∗ District Judge.

PER CURIAM:


         ∗
          Honorable Lisa Wood, United States District Judge for the Southern District of Georgia,
sitting by designation.
               Case: 16-11651     Date Filed: 08/29/2017    Page: 2 of 2


      Rick Lee Evans appeals his conviction under 18 U.S.C. § 2241(c) for

aggravated sexual abuse of a child under twelve. A jury found that he molested the

child of an American soldier while the soldier was deployed in Iraq, and the district

court sentenced him to 660 months’ imprisonment.

      Evans challenges (1) the sufficiency of his indictment, (2) the district court’s

denial of his request to subpoena notes taken by the victim’s therapist, (3) the

district court’s exclusion of certain expert testimony, and (4) the district court’s

admission of testimony about child pornography found on electronic devices

seized from him. But after careful consideration of the record and the parties’

briefs, and having had the benefit of oral argument, we find no reversible error.

      AFFIRMED.




                                           2